Filed:  April 11, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
JUSTIN BOOSE,
EVAN MANVEL, MARY-KAY MICHELSEN
and IAN SIMPSON,
	Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent,
	and
SCOTT CHAPMAN,
	Intervenor.
(SC S49219)
	En Banc
	On petition to review ballot title.
	Submitted on the record March 8, 2002.
	Ralph O. Bloemers, Cascade Resources Advocacy Group,
Portland, filed the petition for petitioners.
	Janet A. Metcalf, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With her on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	Scott Chapman, Portland, filed the memorandum in opposition
to certified ballot title for himself as intervenor.
	PER CURIAM
	Ballot title certified.
		PER CURIAM
		In this ballot title review proceeding, petitioners
challenge all parts of the Attorney General's certified ballot
title for a proposed initiative measure, which the Secretary of
State has denominated as Initiative Petition 157 (2002).  We
review the Attorney General's certified ballot title to determine
whether it substantially complies with the requirements of ORS
250.035(2)(a) to (d).  See ORS 250.085(5) (setting out standard
of review).
		We have considered petitioners' arguments and conclude
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

PROHIBITS LAND USE REGULATIONS THAT REDUCE VALUE MORE THAN 10% WITHOUT AFFECTED LANDOWNERS' APPROVAL
	RESULT OF "YES" VOTE:  "Yes" vote requires
approval by majority of affected landowners before
adopting or amending land use regulation, if reduction
in landowners' property value exceeds 10%.
	RESULT OF "NO" VOTE:  "No" vote retains current
land use system; does not require obtaining affected
landowners' approval before adopting or amending land
use regulation reducing value of property.
	SUMMARY:  Under current law, no landowner approval
is required before governments adopt or amend land use
goals, plans, regulations.  Before 2000, compensation
was generally not required when land use regulation
only partly reduced property value.  In 2000, voters
adopted measure that, with some exceptions, required
compensation for any reduction in value.  The 2000
measure was challenged in court; at the time this
summary was written, result of that challenge was
unknown.  Current measure requires approval of majority
of affected landowners if Oregon Land Conservation and
Development Commission or local land use planning body
adopts or amends a goal, plan, or regulation that
reduces property value more than 10%.  Does not affect
power to condemn property for public use with payment
of just compensation.  Other provisions.

		Ballot title certified.